MINISTERE DE L'INDUSTRIE,
DE L'ENERGIE ET DES PETITES
ET MOYENNES ENTREPRISES

Décret n° 2009-3790 du 21 décembre 2009,
portant approbation de la convention relative
au permis de recherche d'hydrocarbures dit
permis « Chorbane » et ses annexes.

Le Président de la République,

Sur proposition du ministre de l'industrie, de
l'énergie et des petites et moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002, la loi n°
2004-61 du 27 juillet 2004 et la loi n° 2008-15 du 18
février 2008 notamment son article 19,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l'industrie,

Vu le décret n° 2000-134 du 18 janvier 2000,
portant organisation du ministère de l'industrie, tel que
modifié et complété par et le décret n° 2007-2970 du
19 novembre 2007,

Vu le décret n° 2001-1842 du 1* août 2001, portant
approbation de la convention particulière type, relative
aux travaux de recherche et d'exploitation des
gisements d'hydrocarbures.

Décrète :

Article premier - Est approuvée, la convention et
ses annexes jointes au présent décret et signées à
Tunis le 18 septembre 2009 entre l'Etat Tunisien d'une
part, l'Entreprise Tunisienne d'Activités Pétrolières en
tant que titulaire et la société « Alpine Oil and Gas
PTY Ltd» en tant qu'entrepreneur d'autre part et
relative au permis de recherche d'hydrocarbures dit
permis « Chorbane ».

Art. 2 - Le ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises est chargé de
l'exécution du présent décret qui sera publié au
Journal Officiel de la République Tunisienne.

Tunis, le 21 décembre 2009.

Zine El Abidine Ben Ali

Arrêté du ministre de l'industrie, de l'énergie
et des petites et moyennes entreprises du 22
décembre 2009, portant extension de la
période de validité du quatrième
renouvellement du permis de recherche
d'Hydrocarbures dit permis “Amilcar”.

Le ministre de l'industrie, de l'énergie et des petites
et moyennes entreprises,

Vu le décret du 13 décembre 1948, instituant des
dispositions spéciales pour faciliter la recherche et
l'exploitation des substances minérales du second
groupe, l'ensemble des textes qui l'ont modifié ou
complété,

Vu le décret du 1” janvier 1953 sur les mines,

Vu la loi n° 89-59 du 18 mai 1989, portant
approbation de la convention et ses annexes signées à
Tunis le 25 octobre 1988 entre l'Etat Tunisien d'une
part, l'Entreprise Tunisienne d'Activités Pétrolières et
la société « Houston Oil and Minerals of Tunisia »
d'autre part,

Vu la loi n° 90-56 du 18 juin 1990, portant
encouragement à la recherche et à la production des
hydrocarbures liquides et gazeux,

Vu la loi n° 92-23 du 9 mars 1992, portant
approbation de l'avenant n° 1 à la convention et ses
annexes relatives au permis « Amilcar »,

Vu la loi n° 2000-80 du 9 août 2000, portant
approbation de l'avenant n° 2 à la convention et ses
annexes relatives au permis « Amilcar »,

Vu la loi n° 2007-28 du 14 mai 2007, portant
approbation de l'avenant n °3 à la convention et ses
annexes relatives au permis « Amilcar »,

Vu le décret-loi n° 85-9 du 14 septembre 1985,
instituant des dispositions spéciales concernant la
recherche et la production des hydrocarbures liquides
et gazeux ratifié par la loi n° 85-93 du 22 novembre
1985, tel que modifié par la loi n° 87-9 du 6 mars
1987,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu l'arrêté du ministre de l'énergie et des mines du
13 décembre 1988, portant institution du permis de
recherche de substances minérales du second groupe
dit permis «Amilcar» au profit de l'Entreprise
Tunisienne d'Activités Pétrolières et de la société
« Houston Oil and Minerals of Tunisia »,

N° 104

Journal Officiel de la République Tunisienne

29 décembre 2009 Page 4219
Vu l'arrêté du ministre de l'économie et des
finances du 12 septembre 1990, portant extension de
la superficie du permis « Amilcar »,

Vu l'arrêté du ministre de l'économie nationale du
1% avril 1992, portant premier renouvellement du
permis « Amilcar »,

Vu l'arrêté du ministre de l'économie nationale du
22 mai 1992, portant institution d'une concession
d'exploitation de substances minérales du second
groupe dite concession « Miskar »,

Vu l'arrêté du ministre de l'industrie du 28 juillet
1995, portant extension d'une année de la validité du
premier renouvellement du permis « Amilcar »,

Vu l'arrêté du ministre de l'industrie du 16 avril
1996, portant extension d'une année de la validité du
premier renouvellement du permis «Amilcar» et
extension de sa superficie,

Vu l'arrêté du ministre de l'industrie du 11 mars
1997, portant deuxième renouvellement du permis
«Amilcar »,

Vu l'arrêté du ministre de l'industrie du 23 mai
2000, portant extension de six mois de la validité du
deuxième renouvellement du permis « Amilcar »,

Vu l'arrêté du ministre de l'industrie du 3 janvier
2001, portant extension de dix huit mois de la validité
du deuxième renouvellement du permis « Amilcar »,

Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Vu l'arrêté du ministre de l'industrie du 12 février
2002, portant troisième renouvellement du permis
«Amilcar »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 21 février
2005, portant extension de deux ans de la validité du
troisième renouvellement du permis « Amilcar »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 18 janvier 2007,
portant institution d'une concession d'exploitation
d'hydrocarbures dite concession « Hasdrubal »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 11 juillet 2007,
portant quatrième renouvellement du permis
«Amilcar »,

Vu la lettre du 27 mars 1989, relative à l'achat de la
société « Houston Oil and Minerals of Tunisia » par la
société « British Gas Tunisia Inc »,

Vu la lettre du 4 novembre 1992, par laquelle la
société « British Gas Tunisia Inc. » a notifié la cession
totale de ses intérêts dans le permis « Amilcar» au
profit de « British Gas Tunisia Limited »,

Vu la lettre du 25 avril 2005, par laquelle la société
«British Gas Tunisia Limited » a notifié le changement
de sa dénomination en « B.G Tunisia Limited »,

Vu la demande déposée le 25 août 2009, à la
direction générale de l'énergie par laquelle la société
«B.G Tunisia Limited» et l'Entreprise Tunisienne
d'Activités Pétrolières ont sollicité conformément à
l'article 8 de la loi n° 87-9 du 6 mars 1987 l'extension
de deux ans de la période de validité du quatrième
renouvellement du permis « Amilcar »,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 2 octobre 2009,

Vu le rapport du directeur général de l'énergie.
Arrête :

Article premier - Est accordée, une extension de
deux ans de la période de validité du quatrième
renouvellement du permis de recherche
d'hydrocarbures dit permis « Amilcar ».

Suite à cette extension, ladite période arrivera à
échéance le 22 décembre 2011.

Art. 2 - Ce permis demeure régi par la convention
et ses annexes telles qu'approuvées par la loi n° 89-59
du 18 mai 1989, ainsi que par l'ensemble des textes
législatifs et réglementaires susvisés.

Tunis, le 22 décembre 2009.

Le ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

MINISTERE DU COMMERCE
ET DE L'ARTISANAT

NOMINATION

Par arrêté du ministre du commerce et de
l'artisanat du 22 décembre 2009.

Madame Nada Laachal,
nommée membre représentant le ministère de
l'industrie, de l'énergie et des petites et moyennes
entreprises au conseil d'entreprise de l'agence
nationale de métrologie en remplacement de Madame
Fekria Romdhani.

sous-directeur, est

Page 4220

Journal Officiel de la République Tunisienne

29 décembre 2009 N° 104
